DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Kim et al. (U.S. 10,353,223 B2) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below in the prior art rejection below.
It should be noted that arguments were presented for Kurita (U.S. Patent 10,338,433 B2) but not Kim. It should be noted, as explained in the prior art rejection below, that the “plurality of light path control patterns” are considered arbitrary in the sense of what constitutes the pattern width/size.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent 10,353,223 B2).
With regards to Claim 1, Kim discloses a display device [Figures 1-22] including:
A display panel (200); and
A backlight unit (300, 400, 600, 700, 800, 900) configured to supply light to the display panel,
Wherein the backlight unit includes:
A plurality of light sources [e.g., (520) – diode chip/semiconductor] disposed on a printed circuit (510);
A first reflection plate (800) disposed on the printed circuit and including a plurality of first holes (800a) located in areas corresponding respectively to the plurality of light sources; 
A second reflection plate [e.g., (710, 720) or (710, 720, 740)] disposed on the first reflection plate, and including a plurality of second holes [e.g., where (720) are disposed] located in areas corresponding respectively to the plurality of first holes;
A light path control sheet (730) disposed on the second reflection plate and including a plurality of light path control patterns [e.g., (751, 752, or 753)] positioned in areas corresponding respectively to the plurality of second holes,
The second reflection plate further includes a color conversion layer (720) disposed in at least a partial area inside each of the plurality of second holes [note Figures 1-22],
Wherein a width of each of the plurality of light path control patterns is greater than or equal to a width of each of the plurality of first holes and is smaller than a width of each of the plurality of second holes [note drawing below],

    PNG
    media_image1.png
    363
    373
    media_image1.png
    Greyscale

Wherein each of the plurality of light path control patterns is semi-transmissive and semi-reflective [note Figures 1-22: inherent that some light is transmitted and some light is reflected based on angles], and
Wherein the plurality of second holes are between the plurality of light path control patterns and the plurality of first holes [note Figures 1-22].
With regards to Claim 2, Kim discloses a size of a first angle between an inner surface of each of the plurality of first holes (800a) and an upper surface of the printed circuit (510) being different from a size of a second angle between an inner surface of each of the plurality of second holes [e.g., (720)] and an upper surface of the first reflection plate [e.g., (800), arbitrary with respect to various points on the upper surface].
With regards to Claim 3, Kim discloses the size of the second angle [e.g., arbitrary with respect to various points on the upper surface of (800)] being greater than the size of the first angle [note Figures 1-22].
With regards to Claim 4, Kim discloses an inner surface of each of the plurality of second holes being inclined [Figure 12: (720 // 721)].
With regards to Claim 5, Kim discloses wherein an area of each of the plurality of second holes (720) is greater than an area of each of the plurality of the first holes (800a).
With regards to Claim 6, Kim discloses a boundary of each of the plurality of first holes [Figure 12: (800a)] is located inside a boundary of each of the plurality of second holes [Figure 12: where (720 // 721) are disposed].
With regards to Claim 7, Kim discloses a thickness of at least a portion of the second reflection plate [e.g., (700-7)] is greater than a thickness of the color conversion layer [e.g., (721)].
With regards to Claim 8, Kim discloses the second reflection plate [e.g., (700-7)] including: a first portion having a first thickness [e.g., (721)], and a second portion [e.g., (711 and/or 730)] having a second thickness greater than the first thickness of the first portion [note Figure 12].
With regards to Claim 11, Kim discloses each of the plurality of light guide path control patterns [e.g., (751, 752, or 753) – note drawing above] reflecting at least a part of a light emitted from each of the plurality of light sources, and a reflectance of each of the plurality of light path control patterns is smaller than a reflectance of the second reflection plate [note Figures 1-22: (710, 720) or (710, 720, 740)].
With regards to Claim 12, Kim discloses a light source protection layer [e.g., refractor (520) over the diode chip/semiconductor] located in at least a partial area inside each of the plurality of first holes (800a), and surrounding at least a portion of an outer surface of each of the plurality of light sources [note Figures 1-22].
With regards to Claim 13, Kim discloses an air layer being provided in at least a partial area between the light source protection layer [e.g., refractor (520) over the diode chip/semiconductor] and the color conversion layer (720) [note Figure 2].
With regards to Claim 14, Kim discloses a side surface of the light source protection layer [e.g., refractor (520)] being spaced apart from an inner surface of a corresponding hole among the plurality of first holes [note Figures 1-22: (800a)].
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent 10,353,223 B2).
With regards to Claim 17, Kim discloses a backlight unit [Figures 1-22] including:
A plurality of light sources [e.g., (520) – diode chip/semiconductor] disposed on a printed circuit (510);
A first reflection plate (800) disposed on the printed circuit and including a plurality of first holes (800a) located in areas corresponding respectively to the plurality of light sources; 
A second reflection plate [e.g., (710, 720) or (710, 720, 740)] disposed on the first reflection plate, and including a plurality of second holes [e.g., where (720) are disposed] located in areas corresponding respectively to the plurality of first holes;
A light path control sheet (730) disposed on the second reflection plate and including a plurality of light path control patterns [e.g., (751, 752, or 753)] positioned in areas corresponding respectively to the plurality of second holes,
Wherein the second reflection plate further includes a color conversion layer (720) disposed in at least a partial area inside each of the plurality of second holes [note Figures 1-22],
Wherein a width of each of the plurality of light path control patterns is greater than or equal to a width of each of the plurality of first holes and is smaller than a width of each of the plurality of second holes [note drawing below],

    PNG
    media_image1.png
    363
    373
    media_image1.png
    Greyscale

Wherein each of the plurality of light path control patterns is semi-transmissive and semi-reflective [note Figures 1-22: inherent that some light is transmitted and some light is reflected based on angles], and
Wherein the plurality of second holes are between the plurality of light path control patterns and the plurality of first holes [note Figures 1-22].
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 15 (Claim 16 depends on), the Applicant has sufficiently claimed and defined the display device, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to: at least a portion of an upper surface of the light source protection layer is in contact with a lower surface of the color conversion layer.
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claim 19, the Applicant has sufficiently amended and incorporated the allowable subject matter indicated in the previous Office action filed May 9, 2022, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to: a refractive index of the light source protection layer being a first refractive index, and a refractive index of the color conversion layer being a second refractive index smaller than the first refractive index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, September 7, 2022

/Jason M Han/Primary Examiner, Art Unit 2875